Wise, Judge,
concurring.
{¶ 43} I concur in the majority’s decision to affirm the trial court. I write separately only to express caution regarding further judicial expansion of the utilization of mandamus relief in these cases.
{¶ 44} As the majority recites herein, R.C. 709.023(G) reads: “There is no appeal in law or equity from the board’s entry of any resolution under this section, but any party may seek a writ of mandamus to compel the board of county commissioners to perform its duties under this section.”
{¶ 45} In this case, we have not rejected, on procedural grounds, appellant’s use of mandamus for purposes of seeking an order from the common pleas court to “rescind” the commissioners’ annexation resolution. In support, we cite our decision in Lawrence Twp. Bd. of Trustees v. Canal Fulton, Stark App. No. 2008CA00021, 2009-Ohio-759, 2009 WL 418752. While I am not inclined to reject this precedent, it seems that we edge ever closer to effectively permitting administrative appeals in common pleas courts in what are supposed to be expedited affairs, despite the above mandate of the General Assembly.